Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20160219290-Zhao et al (Hereinafter referred to as “Zhao”), does not disclose, with respect to claim 5, determines a  first group of candidates and inverse-transforms the current block using an inverse transform basis which is one of the candidates included in the first group of candidates determined, when the current block has a-first size of 16 or less; and determines one second candidate outside of the first group of candidates and inverse-transforms the current block using an inverse transform basis which is the second candidate determined,  when the current block has a size larger than 16 as claimed.  Rather, Zhao discloses a decoder which inverse-transforms a current block to be decoded in an image to decode the current block (fig. 6), the decoder comprising: circuitry ([0068]); and memory ([0068), wherein the circuitry, using the memory ([0068]): determining a plurality of first candidate inverse transform bases and inverse-transforms the current block using an inverse transform basis included in the plurality of first candidate inverse transform bases determined([0007], determining a plurality of transform subsets, each identifying more than one candidate transforms; [0027], wherein decoder applies an inverse transform to a coefficient block; [0028], discloses that when the video decoder is described as determining a transform and/or applying a transform, it should be understood that the video decoder is determining a transform that is the inverse of the transform determined by the video encoder and/or that the video decoder is applying a transform that is the inverse of the transform applied by the video encoder; [0029], discloses that video encoder and the video decoder may each construct a plurality of transform subsets, each transform subset identifies a plurality of candidate transforms; In addition, [0125] discloses multiple inverse transform subset), when the current block has a size equal to or smaller than a predetermined size ([0285], shows that a current block is 8x8, which is smaller than a first size of another block in [0092], which is 16x16)and  determines one second candidate inverse transform basis and inverse  transforms the current block using an inverse transform basis which is the second candidate inverse transform basis determined ([0124]) when the current block has a second size larger than the predetermined size ([0086]).
The same reasoning applies to claim 8 mutatis mutandis.  Accordingly, claims 5 and 8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487